En Juez PkesideNte Se. HebNÁNdez,
emitió la opinión del tribunal.
En juicio de desahucio seguido ante la Corte de Distrito de Humacao por The Fajardo Sugar Company contra Bamón Torres, Carmen García y Basilia Díaz, recayó sentencia en 19 de diciembre de 1918 declarando sin lugar la demanda y condenando a la parte demandante a satisfacer las costas, cuya sentencia fué confirmada por esta Corte Suprema en 5 de mayo de 1919, registrada en la Secretaria de' la Corte de TIumacao el día 9 del propio mayo.
Los demandados radicaron en 16 del citado mayo un memorandum jurado de costas comprensivo de varias par-tidas, una de $5 por honorarios del secretario, otra de $20 por indemnización de testigos, la tercera de $40 por dos via-jes de ida y vuelta a Humacao para la primera y segunda comparecencia en el juicio, la cuarta de $15 por un viaje de ida y vuelta a San Juan para comparecer ante esta Corte Suprema, y la última de $200 por honorarios de abogado, cu-yas partidas arrojan el total de $280.
La demandante, en escrito de 20 de mayo impugnó el anterior memorandum de costas, en primer lugar, por ser de-fectuoso el juramento en atención a que no expresaba el título del funcionario que lo tomaba ni éste daba fé de que hubiera comparecido a su presencia el que lo prestaba ni tampoco de su conocimiento; por falta de especificación de las parti-das de indemnización a testigos y de los viajes de ida y vuelta a Humacao y a San Juan; y finalmente porque la demandante había sido condenada expresamente al pago de las costas y no al de honorarios, aparte de que éstos eran excesivos. Su-plicó en su virtud que se ordenara la eliminación del memo*65randum y en caso de aceptarse éste se tuvieran por impug-nadas las partidas mencionadas.
Notificado el abogado de los demandados de la impugna-ción beclia, radicó nuevo memorandum de costas en 26 de mayo, expresando que lo bacía con la venia de la corte, y en ese nuevo memorandum además de subsanar el defecto de que adolecía el juramento del anterior, explicó las partidas impugnadas por falta de especificación.
En 28 de mayo radicó la demandante moción para que se eliminara el memorandum de costas enmendado, pues se babía presentado sin permiso de la corte y fuera del término señalado por la ley, y previa impugnación de los demandados a la anterior moción de eliminación la corte, por orden de 20 de junio de 1919, declaró sin lugar la moción de elimina-ción; y después de discutido por ambas partes el memorandum enmendado recayó resolución definitiva en 21 de julio de 1919 que aprobó el memorandum de costas con excepción de las partidas referentes a indemnización de testigos y gas-tos de viaje, debiendo, por tanto, satisfacer únicamente la parte demandante la suma de $205 por derechos de secretaría y honorarios de abogado.
La anterior resolución está sometida a nuestra considera-ción a virtud de recurso de apelación contra ella interpuesta por The Fajardo Sugar Company.
Funda la apelante su recurso en que la Corte de Distrito de llumacao cometió error al admitir discusión y dictar reso-lución sobre el memorandum de costas enmendado, por la ra-zón de que el memorandum primitivo era nulo y el segundo fué presentado fuera de término sin liaberse obtenido previa-mente autorización ele la corte para ello ni mediar notifica-ción a la demandante.
La cuestión envuelta en el recurso se resuelve por la doc-trina que dejamos establecida al decidir el caso de Belaval et al. v. The Fajardo Sugar Growers’ Association, 18 D. P. R. 461.
*66Tanto en diclio caso como en el presente la enmienda te-dia al juramento no afectaba a los méritos del caso en ma-nera alguna, pues sólo se refería a un defecto puramente de forma; y como dijimos entonces, la cuestión referente a la concesión de tales enmiendas está encomendada exclusiva-mente a la discreción de la corte sentenciadora y a no ser que se demuestre que ha habido abuso de esa discreción legal, del que resulte una injusticia para la parte que se queja del mismo, la resolución de la corte sentenciadora, no será mo-dificada.
Ciertamente que en el presente caso la representación de las partes demandadas presentó el memorandum enmendado sin solicitar el’permiso de la corte, pero expresó que lo hacía con Ja venia de la misma, quedando, por tanto, sujeta a que esa venia le fuera concedida, y de hecho lo fué por la corte al declarar sin lugar, por su orden de 20 de junio, 1919, la eliminación de dicho memorandum, quedando así sometido a la discusión de las partes, sin que la corte abusara de su dis-creción ni la demandante fuera perjudicada en sus derechos, puesto que le quedó la vía expedita para impugnar el memorandum como así lo hizo, discutiendo sus partidas y consi-guiendo que fueran eliminadas algunas de ellas.
Y no cabe sostener que el memorandum de costas enmen-dado fué presentado fuera del término señalado por la ley pues el primitivo fué presentado en tiempo oportuno y la admisión de las enmiendas debe entenderse mine pro tune, o sea, no con relación a la fecha en que fueron hechas simo con relación a la fecha de presentación del primitivo memorandum enmendado.
Es de confirmarse la orden apelada.

Confirmada la orden recurrida.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.